Order entered September 21, 2017




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00191-CV

  AUBREY THOEDE, IMPROPERLY NAMED AS AUBREY THOEDE D/B/A DIRT
FREE CARPET, DIRT FREE CARPET & UPHOLSTERY CLEANING, INC. AND DFC
                  INTERIOR SERVICES, INC., Appellants

                                            V.

                STEVE WORTHAM AND KARIN WORTHAM, Appellees

                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-01524-2014

                                         ORDER
        Before the Court is appellees’ September 20, 2017 unopposed second motion to extend

time to file brief. We GRANT the motion and ORDER the brief filed no later than October 6,

2017.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE